J-S78004-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                             Appellee

                       v.

DARNELL KIRK RUTHERFORD, JR.,

                             Appellant                 No. 931 WDA 2015


        Appeal from the Judgment of Sentence Entered January 21, 2015
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0008728-2013


BEFORE: BENDER, P.J.E., OTT, J., and FITZGERALD, J.*

MEMORANDUM BY BENDER, P.J.E.:                     FILED NOVEMBER 30, 2016

        Appellant, Darnell Kirk Rutherford, Jr., appeals from the judgment of

sentence of an aggregate term of 3½ to 7 years’ incarceration, imposed

after he was convicted of various offenses, including robbery of a motor

vehicle. Appellant challenges the sufficiency and weight of the evidence to

sustain his convictions. After careful review, we affirm.

        We have examined the briefs of the parties, the certified record, and

the applicable law.         We have also reviewed the thorough opinion of the

Honorable Edward J. Borkowski filed on March 14, 2016. In that decision,

Judge Borkowski summarizes the pertinent facts and procedural history of

Appellant’s case, and then succinctly evaluates each of the issues (and

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S78004-16



various sub-claims) that Appellant raises on appeal. See Trial Court Opinion

(TCO), 3/14/16, at 2-20.1 We conclude that Judge Borkowsi’s well-reasoned

opinion accurately disposes of the issues presented by Appellant; thus, we

adopt his rationale as our own and affirm Appellant’s judgment of sentence

on that basis.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2016




____________________________________________


1
  We note that Judge Borkowski also addresses several sentencing claims
that Appellant has abandoned on appeal. See TCO at 20-26. We express
no opinion on the propriety of Judge Borkowski’s decision on those issues, as
they are not before us.



                                           -2-
Circulated 11/07/2016 02:45 PM
Circulated 11/07/2016 02:45 PM